
	

114 S1059 IS: College Options for DREAMers Act
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1059
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Ms. Hirono (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide Dreamer students with access to student financial aid. 
	
	
		1.Short title
 This Act may be cited as the College Options for DREAMers Act.
 2.PurposeThe purpose of this Act is to invest in highly motivated college students who came to the United States, grew up in our churches and schools, and want to contribute to the Nation by earning a college degree, making more money and paying higher taxes, starting businesses, hiring American workers, and spending more to strengthen the Nation's economy.
 3.College options for Dreamer studentsSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended— (1)in subsection (a)(5), by inserting or be a Dreamer student, as defined in subsection (u) after becoming a citizen or permanent resident; and
 (2)by inserting at the end the following:  (u)Dreamer students (1)In generalIn this section, the term Dreamer student means an individual who—
 (A)was younger than 16 years of age on the date on which the individual initially entered the United States;
 (B)has provided a list of each secondary school (as that term is defined in section 9101 of the Elementary and Secondary Education Act of 1965) that the student attended in the United States; and
 (C)(i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, a high school equivalency diploma in the United States, or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period;
 (iii)is a beneficiary of the Deferred Action for Childhood Arrivals program pursuant to the Department of Homeland Security Secretary’s memorandum on June 15, 2012, or November 20, 2014; or
 (iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.
 (2)Hardship exceptionThe Secretary of Education shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) to qualify as a Dreamer student under such paragraph, if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and
 (B)satisfies the requirement under paragraph (1)(C).. 4.Restoration of state option to determine residency for purposes of higher education (a)RepealSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
 (b)Effective dateThe repeal under subsection (a) shall take effect as if included in the original enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208).
			
